70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JAMES RIVER BRICK COMPANY, Plaintiff-Appellee,v.Robert GERMAN, Defendant-Appellant,andDavid Roth, Defendant.JAMES RIVER BRICK COMPANY, Plaintiff-Appellee,v.David ROTH, Defendant-Appellant,andRobert German, Defendant.
Nos. 94-2026, 94-2027.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1995.Decided Nov. 17, 1995.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-93-848-3)
Robert German, David Roth, Appellants Pro Se.  Bruce Montgomery Marshall, Richard Patrick Kruegler, DURRETTE, IRVIN, LEMONS & BRADSHAW, P.C., Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellants both appeal from the district court's order finding them personally liable on a judgment entered against a corporation of which they were principals.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  James River Brick Co. v. German;  James River Brick Co. v. Roth, No. CA-93-848-3 (E.D.Va. July 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED